IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00292-CR

DAMION DAMONE JONES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 17-02649-CRF-272


                           MEMORANDUM OPINION


       The jury convicted Damion Jones of the offense of aggravated robbery. See TEX.

PENAL CODE ANN. § 29.03 (West). The trial court found the enhancement paragraphs to

be true and assessed punishment at 45 years in prison. We affirm.

                              SUFFICIENCY OF THE EVIDENCE

       In the first issue, Jones argues that the evidence is insufficient to support his

conviction for aggravated robbery. The Court of Criminal Appeals has expressed our

standard of review of a sufficiency issue as follows:
        When addressing a challenge to the sufficiency of the evidence, we consider
        whether, after viewing all of the evidence in the light most favorable to the
        verdict, any rational trier of fact could have found the essential elements of
        the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
        Crim. App. 2017). This standard requires the appellate court to defer “to
        the responsibility of the trier of fact fairly to resolve conflicts in the
        testimony, to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts.” Jackson, 443 U.S. at 319. We may not re-weigh
        the evidence or substitute our judgment for that of the factfinder. Williams
        v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court conducting
        a sufficiency review must not engage in a “divide and conquer” strategy
        but must consider the cumulative force of all the evidence. Villa, 514 S.W.3d
        at 232. Although juries may not speculate about the meaning of facts or
        evidence, juries are permitted to draw any reasonable inferences from the
        facts so long as each inference is supported by the evidence presented at
        trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016)
        (citing Jackson, 443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17
        (Tex. Crim. App. 2007). We presume that the factfinder resolved any
        conflicting inferences from the evidence in favor of the verdict, and we
        defer to that resolution. Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim.
        App. 2012). This is because the jurors are the exclusive judges of the facts,
        the credibility of the witnesses, and the weight to be given to the
        testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App.
        2010). Direct evidence and circumstantial evidence are equally probative,
        and circumstantial evidence alone may be sufficient to uphold a conviction
        so long as the cumulative force of all the incriminating circumstances is
        sufficient to support the conviction. Ramsey v. State, 473 S.W.3d 805, 809
        (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

        We measure whether the evidence presented at trial was sufficient to
        support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State’s burden of proof
        or unnecessarily restrict the State’s theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law
        as authorized by the indictment” includes the statutory elements of the


Jones v. State                                                                               Page 2
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        Marlon Dockery lived in The Retreat apartment complex with four roommates.

Essex Johnson was one of Dockery’s roommates, and Johnson’s friend, Sonie Baldwin,

was also staying at the apartment. Johnson and Baldwin sold marijuana, and there was

testimony they sold drugs for an individual named Burnis Williams. Dockery testified

that in the early morning hours of April 2, 2017, he was on his couch making plans to

meet a girl. Dockery looked up from his phone, and there was a gun pointed in his face.

Dockery then saw two other individuals enter the apartment with guns.              Dockery

testified that he recognized one of the intruders who entered the apartment as an

individual who had purchased marijuana from Baldwin earlier that night. Dockery

stated that the intruder with a gun in Dockery’s face was a black male wearing short pants

that came to his calves and blue Jordan shoes.

        The intruders restrained Dockery, Johnson, and Baldwin, with zip ties. They took

Baldwin’s phone, a gold phone with a fuzzy case, and asked her for the passcode. When

she would not give the passcode, they hit her in the head with a pistol causing her to

bleed. Baldwin eventually gave them the passcode to her phone. The men also hit

Johnson in the head with a pistol. Dockery testified that alarms started going off on the

intruders’ phones, and they then started grabbing things from the apartment. Dockery

said that they took electronics, a television, a laptop, Playstation and Xbox game consoles,


Jones v. State                                                                        Page 3
and Johnson’s high school diploma. The intruders then left the apartment. Dockery

broke free from his restraints and ran for help.

        Officer Brad Carpenter, with the College Station Police Department, testified that

he responded to an unknown incident at The Retreat.           When he arrived, he was

approached by a black male, Dockery, who said he had been robbed. Dockery told

Officer Carpenter there were two other people tied up in his apartment.            Officer

Carpenter went to the apartment and found Johnson and Baldwin bound with zip ties

and bleeding from their wrists. The apartment was in disarray. Officer Steven Taylor

also responded to the call. Officer Taylor testified that Baldwin was bleeding from her

head and was very scared. Officer Taylor was able to use a locator program to obtain a

location for Baldwin’s phone that was taken by the intruders during the robbery.

        Several officers went to the address where the locator program showed the phone

was located. Officer Taylor Lovelace testified that near the location, he observed a white

Cadillac with the motor running. Officer Lovelace then saw a male run from The Rail

apartment complex toward the passenger side of the white Cadillac. Officer Lovelace

instructed the person to stop and show his hands. As he approached the vehicle, Officer

Lovelace heard the sound of something metal hitting the ground, and he heard metal

sliding on the pavement. Officer Lovelace then observed a silver revolver underneath

the vehicle coming from the passenger side. The man, who was later identified as Jones,

began to walk away and did not comply with commands to stop. The officers then

physically forced him to the ground.
Jones v. State                                                                      Page 4
        Officer Lovelace testified that there were plastic baggies containing marijuana in

the Cadillac and that there was also a semi-automatic pistol in the backseat of the vehicle.

The officers also recovered other items in the Cadillac that were reported as having been

taken by the intruders from Dockery’s apartment including electronics, a PlayStation

game console, and a television. Essex Johnson’s high school diploma was also found in

the Cadillac. There was also a backpack containing zip ties found in the Cadillac.

        Officer Chris Herring conducted a search of Jones and found a phone matching

the description of the phone taken from Baldwin. Officer Taylor was able to unlock the

phone using the passcode Baldwin gave him. Officer Herring also found a small amount

of marijuana on Jones’s person during the search. Jones was wearing short jean pants

and Jordan shoes at the time he was detained, but the shoes were not blue.

        Officer Lovelace had observed Jones running from an apartment building. He

testified that at that apartment building he noticed an apartment with the window screen

pried out. Looking through the window opening, Officer Lovelace could see that the

bedroom was ransacked. He made contact with the person who lived in the apartment,

Shelby Keng, who was returning to the apartment from being out for the night. Keng

was not able to use her key to open the front door because it was damaged from an

attempted forced entry. Keng testified that she lived with Burnis Williams, and that he

sold drugs.

        Keng stated that Johnson and Baldwin sold drugs for Burnis Williams and that on

the night of the offense Williams had been at The Retreat apartment complex with them.
Jones v. State                                                                        Page 5
Keng felt certain the intruders at her apartment obtained her address from Baldwin.

Keng further testified that window locks from her apartment window were missing.

When he was detained, Jones was found in possession of window locks matching those

missing from Keng’s apartment window.

        The State was required to prove that while in the course of committing theft of

property and with intent to obtain or maintain control of the property, Jones intentionally

and knowingly threatened or placed Dockery in fear of imminent bodily injury or death.

The State was further required to prove that Jones used or exhibited a deadly weapon, a

firearm. Jones specifically argues that the evidence is insufficient to support the jury’s

finding that he was the individual who entered Dockery’s apartment, put a gun in

Dockery’s face, and threatened him with imminent bodily injury. Jones contends that

Dockery’s testimony was insufficient to identify him as the person who committed the

offense.

        Identity may be proven by direct evidence, circumstantial evidence, or by

reasonable inferences from the evidence. Ingerson v. State, 559 S.W.3d 501, 509 (Tex. Crim.

App. 2018). Dockery positively identified Jones in court as being one of the three

intruders who entered his apartment and robbed him at gun point. Dockery testified that

Jones was the person who purchased marijuana from Baldwin and then later entered the

apartment with a firearm. Dockery stated that the person who pointed the gun at him

was a black man, wearing short jean pants, Jordan shoes, and his hair was in corn rows.

Jones matched that description on the night of the offense. We note that there was some
Jones v. State                                                                       Page 6
discrepancy in the color of the shoes Jones was wearing; however, the jurors are the

exclusive judges of the facts, the credibility of the witnesses, and the weight to be given

to the testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010). Dockery’s

testimony identifying Jones as the person who robbed him is sufficient to support the

conviction. Additionally, Jones was found in possession of recently stolen property from

which the jury could make reasonable inferences. We overrule the first issue.

                                  EXTRANEOUS EVIDENCE

        In the second issue, Jones argues that the trial court erred in admitting extraneous

evidence. We review a trial court's admission or exclusion of evidence for an abuse of

discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). A trial court

abuses its discretion if it acts arbitrarily or unreasonably, without reference to any

guiding rules or principles. Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App.

1990). When considering a trial court's decision to admit or exclude evidence, we will not

reverse the trial court's ruling unless it falls outside the "zone of reasonable

disagreement." Id. at 391; see Manning v. State, 114 S.W.3d 922, 926 (Tex. Crim. App. 2003).

        Jones contends that the trial court erred in admitting evidence of the alleged

burglary of a habitation of Burnis Williams and Shelby Keng’s apartment. Jones argues

that the evidence is not admissible as contextual evidence or for any limited purpose

under Rule 404 (b) of the Texas Rules of Evidence.

        In addition to the explicit exceptions set out in Rule 404(b), extraneous-offense

evidence may be admissible as contextual evidence. There are two types of contextual
Jones v. State                                                                        Page 7
evidence: (1) "same transaction” evidence, which refers to other offenses connected with

the primary offense, and (2) "background” contextual evidence, which includes all

general background evidence. Mayes v. State, 816 S.W.2d 79, 86 (Tex. Crim. App. 1991);

Aguillen v. State, 534 S.W.3d 701, 712 (Tex. App.—Texarkana 2017, no pet.). Same-

transaction contextual evidence is admissible as an exception to Rule 404(b) when the

evidence is essential for the State to rationally present evidence of the charged offense.

Mayes v. State, 816 S.W.2d at 86 n.4. "Only if the facts and circumstances of the instant

offense would make little or no sense without also bringing in the same transaction

contextual evidence, should the same transactional evidence be admitted." Rogers v. State,

853 S.W.2d 29, 32 (Tex. Crim. App. 1993) (op. on reh'g). Background contextual evidence

"fill [s] in the background of the narrative and give[s] it interest, color, and lifelikeness."

Mayes v. State, 816 S.W.2d at 87; Aguillen v. State, 534 S.W.3d at 712.

        Jones contends that evidence connecting him to the extraneous act at Keng’s

apartment was not essential to understanding the context and circumstances of the event.

The record shows that Johnson and Baldwin sold drugs for Burnis Williams. Jones and

two others robbed the apartment where Johnson and Baldwin lived and were looking for

drugs during that robbery. They did not find drugs at that apartment. They took

Baldwin’s phone and the officers tracked the phone to the apartment building of Johnson

and Baldwin’s drug supplier, Williams. Jones was detained at that location and was in

possession of Baldwin’s phone. The evidence of the break-in at Keng’s apartment was

interwoven with the robbery at the Dockery’s apartment.         We do not find that the trial
Jones v. State                                                                           Page 8
court abused its discretion in admitting the evidence of the attempted burglary at

Williams’s apartment. We overrule the second issue.

                                    PRIOR CONVICTION

        In the third issue, Jones argues that the trial court abused its discretion when it

allowed the state to impeach him with a prior conviction. Jones contends that his 2007

conviction for aggravated robbery was inadmissible under Rule 609 of the Texas Rules of

Evidence and Theus v. State, 845 S.W.2d 874 (Tex. Crim. App. 1992). Rule 609 of the Texas

Rules of Evidence provides that:

    (a) Evidence of a criminal conviction offered to attack a witness’s character for
        truthfulness must be admitted if:
        (1) the crime was a felony or involved moral turpitude, regardless of
            punishment;
        (2) the probative value of the evidence outweighs its prejudicial effect to a
            party; and
        (3) it is elicited from the witness or established by public record.

TEX. R. EVID. 609 (a). In Theus, the Court set out a non-exclusive list of factors the trial

court should consider in weighing the probative value of a prior conviction against its

prejudicial effect. Those include: (1) the impeachment value of the prior crime, (2) the

temporal proximity of the prior crime relative to the charged offense and the witness'

subsequent history, (3) the similarity between the prior crime and the offense being

prosecuted, (4) the importance of the defendant's testimony, and (5) the importance of

the credibility issue. Theus v. State, 845 S.W.2d at 880.

        Jones contends that the trial court did not consider the Theus factors. Application

of the balancing test need not be overt; that is, the trial court need not expressly inform
Jones v. State                                                                          Page 9
the parties that it undertook the balancing test, describe the factors it weighed, and issue

a finding disclosing whether those circumstances favored either the inclusion or

exclusion of the evidence. Chitwood v. State, 350 S.W.3d 746, 749 (Tex. App. — Amarillo

2011, no pet.) Bryant v. State, 997 S.W.2d 673, 676 (Tex. App. —Texarkana 1999, no pet.).

Instead, we are to presume that the test was performed. Chitwood v. State, 350 S.W.3d at

749.

        The impeachment value of crimes that involve deception is higher than crimes that

involve violence. Theus v. State, 845 S.W.2d at 881. Because the prior conviction was for

aggravated robbery, the impeachment value is not high under the Theus factors. Jones

was convicted on June 21, 2007 for the offense of aggravated robbery and sentenced to

eight years confinement. He was indicted for the current offense on April 2, 2017. The

prior conviction is not too remote under Rule 609 (b). The 2007 conviction was for

aggravated robbery, and Jones was being tried for aggravated robbery. Because Jones's

prior conviction is similar to his present offense, the similarity factor weighs against the

admission of the evidence. However, the jury was charged to consider the previous

conviction only to determine the weight to be given to Jones's testimony, not as evidence

of guilt. We must presume the jury followed these instructions. White v. State, 21 S.W.3d

642, 647 (Tex. App.—Waco 2002, pet. ref’d).

        The last two factors, importance of the defendant's testimony and his credibility,

are related. When the case involves the testimony of only the defendant and the State's

witnesses, the importance of the defendant's credibility escalates. Theus v. State, 845
Jones v. State                                                                       Page 10
S.W.2d at 881. As the importance of the defendant's credibility escalates, so does the need

to allow the State an opportunity to impeach his credibility. Id. Jones was the only

witness called by the defense at trial, and his testimony contradicted that of Dockery.

Therefore, Jones’s credibility was a central issue, and the State’s need to be able to

impeach his credibility was high. We find that the trial court did not abuse its discretion

in allowing the introduction into evidence of Jones’s 2007 conviction for aggravated

robbery. We overrule the third issue.

                                             CONCLUSION

        We affirm the trial court’s judgment.




                                                TOM GRAY
                                                Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 1
Affirmed
Opinion delivered and filed August 4, 2021
Do not publish
[CRPM]




1
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Jones v. State                                                                                    Page 11